IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40196
                         Summary Calendar


NOEL GONZALEZ; RUDY MOLINA;
ENRIQUE MENDIOLA; HILARIO ACEVEDO,

                                         Plaintiffs-Appellants,

versus

SUPREME COURT OF TEXAS; THOMAS R. PHILLIPS,
Chief Justice; RAUL A. GONZALEZ; NATHAN I. HECHT,
Justice, Individually and official capacities;
DEBORAH G. HANKINSON, Justice Individually and
official capacity; CRAIG ENOCH, Justice Individually
and official capacity; ROSE SPECTOR, Justice in their
individual and official capacity; PRICILLA R. OWEN;
JAMES A. BAKER, Justice Individually and official
capacity; GREG ABBOTT, Individually and in his
official capacity; DAN MORALES, Attorney General,
Individually and in his official capacity; BOARD OF
LAW EXAMINERS OF TEXAS; RACHEL MARTIN, Executive
director of Texas Board of Law Examiners; ROBERT
ROLLER, Chairman, Texas Board of Law Examiners;
individually and in their official capacity; OFFICE
OF ATTORNEY GENERAL OF TEXAS,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
                  for the Southern District of
                       USDC No. B-98-CV-28
                      --------------------

                         December 9, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Noel Gonzalez, Rudy Molina, Enrique Mediola, and Hilario

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40196
                                  -2-

Acevedo appeal the dismissal of their federal anti-trust claim.

Plaintiffs, by and through an attorney, filed suit in district

court against 15 defendants who represented the Supreme Court of

Texas, the Board of Law Examiners of Texas, and the Office of

Attorney General of Texas.    The plaintiffs alleged that these

entities and their representatives, in both their individual and

official capacities, violated the Sherman Anti-Trust Act, 15

U.S.C. §§ 1 and 2, when they denied plaintiffs admission to the

Texas bar by using a system for grading bar examinations which

was not approved by the Texas Supreme Court.

     This Court must examine the basis of its jurisdiction on its

own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    An examination of the record in this case discloses

that no final judgment has been entered as a separate document as

required by FED. R. CIV. P. 58.

     In an order entered on November 4, 1998, the district court

granted the defendants’ motion to dismiss.    Thereafter, on

December 4, 1998, plaintiffs filed a motion for reconsideration.

On January 15, 1999, the district court entered an order denying

the motion for reconsideration.    On February 16, 1999, plaintiffs

filed a notice of appeal.

     If we were to treat the November 4th order as a Rule 58

judgment, plaintiffs’ notice of appeal would be untimely because

it was filed more than 30 days after entry of the order of

dismissal.    See FED. R. APP. P. 4(a)(1)(B); Baker v. Mercedes

Benz of North America, 114 F.3d 57, 61 (5th Cir. 1997).

Therefore, we DISMISS the appeal.     See Townsend v. Lucas, 745
                          No. 99-40196
                               -3-

F.2d 933, 934 (5th Cir. 1984).

     Plaintiffs may rectify the lack of a separate document

judgment by a motion to the district court for entry of judgment.

After entry of the judgment, they may appeal within the time

prescribed by Rule 4(a)(1)(A).

     APPEAL DISMISSED.